USCA Case #21-5056         Document #1903719              Filed: 06/24/2021   Page 1 of 2




                 United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-5056                                                 September Term, 2020
                                                                      1:20-cv-03791-JEB
                                                        Filed On: June 24, 2021
Wisconsin Voters Alliance, et al.,

              Appellees

       v.

Kamala D. Harris, Vice President, in her
official capacity as President of the United
States Senate, et al.,

              Appellees

Erick G. Kaardal and Mohrman, Kaardal &
Erickson, P.A.,

              Appellants


       BEFORE:       Millett, Pillard, and Wilkins, Circuit Judges

                                         ORDER

       Upon consideration of appellant’s brief, it is

       ORDERED, on the court’s own motion, that

              Matthew Etchemendy
              Vinson & Elkins LLP
              2200 Pennsylvania Avenue, NW
              Suite 500 West
              Washington, DC 20037

a member of the Bar of this court, be appointed as amicus curiae to assist the court by
addressing whether appellant has standing to appeal the district court’s order referring
appellant to a disciplinary committee. The court has concluded that it is in the
court’s interest to appoint amicus. See D.C. Circuit Handbook of Practice and Internal
Procedures 26 (2021).
USCA Case #21-5056       Document #1903719             Filed: 06/24/2021       Page 2 of 2




               United States Court of Appeals
                          FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                   ____________
No. 21-5056                                              September Term, 2020

     The Clerk is instructed to calendar this case for presentation to a merits panel.

                                     Per Curiam

                                                       FOR THE COURT:
                                                       Mark J. Langer, Clerk

                                               BY:     /s/
                                                       Manuel J. Castro
                                                       Deputy Clerk




                                        Page 2
